 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 2 Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 okatz@sheppardmullin.com
   MICHAEL M. LAUTER, Cal. Bar No. 246048
 4 mlauter@sheppardmullin.com
   ISAIAH Z. WEEDN, Cal. Bar No. 229111
 5 iweedn@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 6 San Francisco, CA 94111-4109
   Telephone: 415-434-9100
 7 Facsimile:    415-434-3947

 8 Attorneys for Creditor,
   MUFG UNION BANK, N.A.
 9

10
                                  UNITED STATES BANKRUPTCY COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN JOSE DIVISION
13

14
     In re                                             Case No. 15-50801
15
     ROBERT BROWER, SR.,                               Chapter 11
16
     Debtor.                                           CERTIFICATE OF SERVICE
17

18

19

20

21

22

23

24

25

26

27

28

Case: 15-50801         Doc# 286    Filed: 11/17/20   -1-
                                                     Entered: 11/17/20 14:20:38   Page 1 of
     SMRH:4844-0962-8626.1                                                 CERTIFICATE OF SERVICE
                                                3
 1         At the time of service, I was over 18 years of age and not a party to this action. I am
   employed in the County of Los Angeles, State of California. My business address is 333 S. Hope
 2 Street, 43rd Floor, Los Angeles, CA 90071.

 3            On November 17, 2020, I served true copies of the following document(s) described as:

 4            MUFG UNION BANK, N.A.’S APPLICATION FOR ALLOWANCE And
                  PAYMENT OF ADMINISTRATIVE CLAIM
 5
              NOTICE AND OPPORTUNITY FOR HEARING ON CREDITOR MUFG UNION
 6                 BANK, N.A.’S APPLICATION FOR ALLOWANCE AND PAYMENT OF
                   ADMINISTRATIVE CLAIM
 7
              DECLARATION OF MICHAEL LAUTER IN SUPPORT OF CREDITOR MUFG
 8                UNION BANK, N.A.’S APPLICATION FOR ALLOWANCE AND
                  PAYMENT OF ADMINISTRATIVE CLAIM
 9
     on the interested parties in this action as follows:
10
           BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
11 persons at the addresses listed in the Service List and placed the envelope for collection and
   mailing, following our ordinary business practices. I am readily familiar with the firm's practice
12 for collecting and processing correspondence for mailing. On the same day that correspondence is
   placed for collection and mailing, it is deposited in the ordinary course of business with the United
13 States Postal Service, in a sealed envelope with postage fully prepaid. I am a resident or employed
   in the county where the mailing occurred.
14
   Liquidating Trustee
15 Michael G. Kasolas
   P.O. Box 27526
16 San Francisco, CA 94127

17 Counsel for Liquidating Trustee
   Jennifer C. Hayes
18 Finestone Hayes LLP
   456 Montgomery St., 20th Fl
19 San Francisco, CA 94104
   (415) 616-0466
20 Email: jhayes@fhlawllp.com

21 United States Trustee
   Trevor Ross Fehr
22 Office of the U.S. Trustee
   280 S 1st St. #268
23 San Jose, CA 95113
   (408) 535-5525
24
   Counsel for Robert Brower, Sr.
25 David W. Balch
   L+G, LLP
26 318 Cayuga Str
   Salinas, CA 93901
27 (831) 754-2444
   Email: david@lg-attorneys.com
28

Case: 15-50801         Doc# 286    Filed: 11/17/20     -2-
                                                       Entered: 11/17/20 14:20:38    Page 2 of
     SMRH:4844-0962-8626.1                                                    CERTIFICATE OF SERVICE
                                                3
 1 Creditor William J. Healy, Esq.
   William J. Healy, Esq.
 2 Law Office of William J. Healy
   748 Holbrook Pl
 3 Sunnyvale, CA 94087
   (p) 408-373-4680
 4 wjhealy7@gmail.com

 5
           BY BK/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
 6 document(s) with the Clerk of the Court by using the BK/ECF system. Participants in the case
   who are registered BK/ECF users will be served by the BK/ECF system. Participants in the case
 7 who are not registered BK/ECF users will be served by mail or by other means permitted by the
   court rules.
 8
           I declare under penalty of perjury under the laws of the State of California that the
 9 foregoing is true and correct.

10            Executed on November 17, 2020, at Los Angeles, California.

11

12                                                          /s/ Shadi Farzan
                                                     Shadi Farzan
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 15-50801         Doc# 286   Filed: 11/17/20   -3-
                                                    Entered: 11/17/20 14:20:38   Page 3 of
     SMRH:4844-0962-8626.1                                                 CERTIFICATE OF SERVICE
                                               3
